Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Final Rejection is in response to Applicant Arguments/Remarks Made in an Amendment filed 09/13/2021. 
Claims 1, 12-14, 16 and 19-21 are amended. 
Claims 1-8 & 11-21 remain pending. 

Response to Arguments
Argument 1, Applicant argues on pg. 11-14 of Applicant Augments/Remarks Made in an Amendment filed 09/13/2021, that prior art does not teach, “the user interface configured to indicate at least one cluster-wide application outside of the current space available to the user, the at least one cluster-wide application using a plurality of cluster-wide settings and at least one cluster-wide index”.
Response to Argument 1, the examiner respectfully disagrees. Brown teaches in para. [0048, 0060], and Figs. 2-4, that compatible applications that run on the local 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0272085 “Radhakrishnan Lakshmi”, in light of U.S. Patent Application Publication No. 20140379648 “Chiu“, in light of U.S. Patent Application Publication No. 2015/0363733 “Brown”, and further in light of U.S. Patent Application Publication No. 2014/0181222 “Geris”.
Claim 1:
Radhakrishnan Lakshmi teaches a computer-implemented method for providing access controlled spaces configured for data analytics and visualization, the method:	establishing a default space for a user (i.e. it is noted that, “The selection may be the result of startup of the computer with a default workspace; para. [0032]”, where establishment of a default space is interpreted to how the system sets a default workspace for a user upon computer start up), the default space being a secure container (i.e. para. [0021], “multiple workspaces where each workspace is dedicated to one or more of the separate product email accounts”, wherein each product workspace is secure as each workspace does not share data objects of their respective product with another product’s workspace);	selecting one or more other spaces for the user (i.e. workspaces may be logical groupings of services and applications. Each workspace may be associated with a particular task or role of a user; para. [0020]) from a plurality of spaces (i.e. an Outlook email client may be used for the second workspace, a further workspace may utilize a different email hosting service provider, such as Gmail; para. [0031]);(i.e. each workspace may be associated with a particular task or role of a user; para. [0020]), controlling access by a user to the default space (i.e. FIG. 3 is a flowchart illustrating a computer implemented method 300 of displaying a selected workspace in the foreground as the active workspace such that a user can interact with the workspace… the selection may be the result of startup of the computer with a default workspace; para. [0032]) and to the one or more other spaces of the plurality of spaces (i.e. the selection is an indication identifying a first workspace from multiple workspaces; para. [0032]), such that the user can only access (i.e. it is noted in Fig. 2, that “workspace bar 210 that shows multiple workspace selection icons 215, 216, and 217; para. [0026]”, where a user may only access the displayed workspaces until an, “add a workspace icon 218, shown as a "+" symbol; para. [0026]”, is selected by a user to add additional workspaces) the default space (i.e. it is noted that, “The selection may be the result of startup of the computer with a default workspace; para. [0032]”, where establishment of a default space is interpreted to how the system sets a default workspace for a user upon computer start up) and the one or more other spaces (i.e. each workspace, such as W for work, W1 and W2 for different roles at work, or P for personal for example; para. [0034]);
	 (i.e. a default workspace, such as workspace 1; para. [0036]) or one (i.e. para. [0026-0027], Fig. 2, multiple workspace selection icons 215, 216, and 217 that may be selected by a user… Icon 215 corresponds to a first workspace, labeled "1". Icon 216 corresponds to a second workspace, labeled "2", and icon 217 corresponds to a third workspace, labeled "3"), 
	
-5-9194USwherein each of the one or more other spaces is organized and configured to provide access to certain data objects only (i.e. para. [0023], Fig. 1, Workspace 2 in one embodiment only includes accounts from client 3) or access to certain applications of a plurality of applications only.
automatically placing some or all of the user's saved data objects that existed before the default space was generated, into the default space, the saved data objects being stored in the default space.
However, Chiu teaches 
 some or all of the user's saved data objects that existed before the default space was generated, into the default space  the saved data objects being stored in the default space (i.e. para. [0060; 0078], Fig. 5, “the system can move the old sync-point folder to the default new sync client folder path and change the preferences to point at that path before running Sync-point Backup”, wherein the process is automatic as the system migrates old folder files before running the Fig. 5, “Updator” app).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add automatically placing some or all of the user's saved data objects that existed before the default space was generated, into the default space, the saved data objects being stored in the default space to Radhakrishnan Lakshmi’s workspace management with automatically placing virtual objects in a workspace view and saving objects in a workspace as taught by Chiu. One would have been motivated to combine Chiu with Radhakrishnan Lakshmi and would have had a reasonable expectation of success as the combination can speed up the initial population of the new sync folder (Chiu, para. [0084]).
While Radhakrishnan Lakshmi does teach providing a user interface for enabling the user to select, as a current space, the default space or one of the one or more other spaces, Radhakrishnan Lakshmi and Chiu do not explicitly teach, 
wherein each of the one or more other spaces is associated with a unique identifier, the user interface configured to indicate at least one cluster-wide application outside of the current space available to the user, the at least one cluster-wide 
in response to the user selecting the current space, automatically saving new objects generated by the user into the current space, each of the new objects comprising the unique identifier of the current space, wherein the saved objects [[in]] stored in the default space have no identifier to indicate that the saved objects belong in the default space.
However, Brown also teaches 
providing a user interface (i.e. FIG. 3 provides an example user interface graphically depicting prioritized project workspaces; para. [0048]) for enabling the user to select (i.e. When the user zooms in on a workspace (for instance by selecting its graphical representation); para. [0057]), as a current space (i.e. Expanding the Conference workspace may allow the user to work on tasks associated with the project of planning the conference; para. [0058]), the default space or one of the one or more other spaces (i.e. Fig. 3, Conference workspace 318; para. [0053]).
Brown further teaches
wherein each of the one or more other spaces is associated with a unique identifier (i.e. para. [0005], project workspaces are tagged with a common workspace identifier, the common workspace identifier indicating association of the grouped data items with a project to which the project workspace corresponds), the user interface configured to indicate at least one cluster-wide application outside of the current space available to the user (i.e. para. [0048], Fig. 2, “compatible applications that run on the local system, in some embodiments, or on a remote system in other embodiments, and integrate with the user interface component providing the workspace”, wherein it is noted in Fig. 4 that “Conference” workplace interface is configured to access a presentation application that exists outside the “Conference” workspace), the at least one cluster-wide application using a plurality of cluster-wide settings and at least one cluster-wide index (i.e. para. [0060], “an engine of the native application for handling that format of data item is used to support the creating, opening, viewing, editing, saving, etc. functionality of data items of that type”, wherein the cluster-wide settings and index are equivalent to using the native applications settings and formats); and 
in response to the user selecting the current space (i.e. When the user zooms in on a workspace (for instance by selecting its graphical representation); para. [0057]), automatically saving new objects generated by the user into the current space (i.e. items created within that workspace are automatically tagged with the workspace ID for the project, and incoming data items related to those items (correspondence, incoming files, etc.) are automatically tagged with the same workspace ID and integrated into that workspace; para. [0061]), each of the new objects comprising the unique identifier of the current space (i.e. data items to be automatically tagged with a unique identifier when they are created or added to the workspace; para. [0061]) 

While Brown does teach in response to the user selecting the current space, automatically saving new objects generated by the user into the current space, and Radhakrishnan Lakshmi  teaches a default space, neither Radhakrishnan Lakshmi, Chiu, nor Brown explicitly disclose 

However, Geris teaches 
wherein the saved objects (i.e. data stored at the memory being associated with one or another of the first workspace; para. [0029]) in stored in the default [first] space (i.e. sets of data 170 are associated with a first workspace associated with a personal environment; para. [0046]) have no identifier (i.e. workspaces can also be provided via the absence of a tag 180; para. [0046]) to indicate that the saved objects belong in the default [first] space (i.e. data 170 associated with a personal workspace can be untagged, the association with a personal workspace … implicit by the absence of a tag 180; para. [0046]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the saved objects in stored in the default space have no identifier to indicate that the saved objects belong in the default space to Radhakrishnan Lakshmi-Chiu-Brown’s default workspace with wherein the saved objects in stored in a first space have no identifier to indicate that the saved objects belong in the a first space as taught by Geris. One would have been motivated to combine Geris with Radhakrishnan Lakshmi-Chiu-Brown, would have had a reasonable expectation of success as the combination enhances user’s ability for providing notifications in different workspace (Geris, para. [0038])

Claim 2:

Radhakrishnan Lakshmi teaches further comprising 
automatically generating the default space for a user (i.e. FIG. 3 is a flowchart illustrating a computer implemented method 300 of displaying a selected workspace in the foreground as the active workspace such that a user can interact with the workspace… the selection may be the result of startup of the computer with a default workspace; para. [0032]).  

Claim 3:
Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 1.
Brown further teaches comprising 
generating a dashboard or visualizations (i.e. para. [0031], Project workspaces having tasks are represented visually… Data items, such as documents that are created, emails, spreadsheets, database items, etc. are represented inside the project workspaces to which they correspond), wherein the dashboard or visualizations comprise histograms, line graphs, pie charts, or sunbursts (i.e. para. [0049], Fig. 3, Data items 212 can be any data object. Examples include variations of current document/data formats such as word-processing, spreadsheets, graphics).

Claim 4:

Brown further teaches
 wherein at least some of the plurality of spaces are organized around a common purpose (i.e. para. [0039], A workspace represents one or more tasks that are related to a common project), wherein a plurality of teams belong to the at least some of the plurality of spaces organized around the common purpose (i.e. para. [0063], multiple users are working within the workspaces sharing a common workspace ID).  

Claim 6:
 Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 1.
 wherein at least some of the plurality of spaces are organized around a common purpose (i.e. para. [0039], A workspace represents one or more tasks that are related to a common project) and at least some of the plurality of spaces are organized around a particular team of a plurality of teams (i.e. para. [0062], display to others what project the user is working on, and/or display for that user what other users involved in that project) in a company (i.e. para. [0198], “third party provider that will provide the secure, encrypted connections between the company's private network and the company's remote users 2376”, wherein all users with projects stored on the network are also part of a company).  

Claim 8:
Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 1.
Geris further teaches comprising creating (i.e. Processor 120 can then tag new applications 150 and/or new data 170 (including but not limited to account subscription data) with a tag 180 associated with the current workspace; para. [0046]) and storing (i.e. each of accounts 175 can be associated with a given workspace by either subscription data stored in one or more sets of data 170 being tagged with a given tag 180; para. [0046]) a unique identifier (i.e. tag 180; para. [0046]) for each space of the plurality of spaces (i.e. each tag 180 identifying a respective association between applications 150 and/or data 170 with one of at least two different workspaces; para. [0045]) other than the default space (i.e. the association with a personal workspace … implicit by the absence of a tag 180; para. [0046])

Claim 20:
Claim 20 is the system claim having similar limitations to Claim 1 and is rejected for similar reasons.

Claim 21:
Claim 21 is the system claim having similar limitations to Claim 1 and is rejected for similar reasons.
.  
Claims 11, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0272085 “Radhakrishnan Lakshmi”, in light of U.S. Patent Application Publication No. 20140379648 “Chiu“, in light of U.S. Patent Application Publication No. 2015/0363733 “Brown”, and further in light of U.S. Patent Application Publication No. 2014/0181222 “Geris”, as applied to claim 1 above, and further in light of U.S. Patent Application Publication No. 2014/0365511 “Burrows”, as previously rejected in Non-Final Rejection filed 7/28/2021
Claim 11:
Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 1.
Radhakrishnan Lakshmi, Chiu, Brown, and Geris do not explicitly teach further comprising, 
in response to the user logging in, presenting a user interface that filters the plurality of spaces for showing only ones of the spaces that the user is permitted to access.  
However, Burrows teaches
in response to the user logging in (i.e. once the user provides authentication information 152; para. [0039]), presenting a user interface (i.e. the user 106 may be viewing a dashboard display 126 and the user can access his or her workspace; para. [0039]) that filters the plurality of spaces for showing only ones of the spaces that the user is permitted to access (i.e. if this particular user 106 has a role that has multiple workspaces, or if this particular user 106 has multiple roles, then dashboard display 164 illustratively includes a tile for each of the user's workspace displays 128; para. [0041]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add in response to the user logging in, presenting a user interface that filters the plurality of spaces for showing only ones of the spaces that the user is permitted to access, Radhakrishnan Lakshmi-Chiu-Brown’s workspaces with in response to the user logging in, presenting a user interface that filters the plurality of spaces for showing only ones of the spaces that the user is permitted to access as taught by Burrows. One would have been motivated to combine Burrows and Radhakrishnan Lakshmi-Chiu-Brown, and would have had a reasonable expectation of success as the combination provides access to different types of data records (or entities), based on a given role (Burrows, para. [0003]).

Claim 16:
 Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 1.
Radhakrishnan Lakshmi, Chiu, Brown, and Geris do not explicitly teach
 wherein access is configured such that, if the user does not have access to particular spaces of the plurality of spaces, the particular inaccessible spaces will not be visible or selectable by the user.  
However, Burrows teaches 
wherein access is configured such that, if the user does not have access to particular spaces of the plurality of spaces, the particular inaccessible spaces will not be (i.e. only workspace displays that are directly associated with the role of user 106 are displayed in the workspace navigation pane 180 of user interface display 176; para. [0042]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein access is configured such that, if the user does not have access to particular spaces of the plurality of spaces, the particular inaccessible spaces will not be visible or selectable by the user, Radhakrishnan Lakshmi-Chiu-Brown’s workspaces with wherein access is configured such that, if the user does not have access to particular spaces of the plurality of spaces, the particular inaccessible spaces will not be visible or selectable by the user as taught by Burrows. One would have been motivated to combine Burrows and Radhakrishnan Lakshmi-Chiu-Brown, and would have had a reasonable expectation of success as the combination provides access to different types of data records (or entities), based on a given role (Burrows, para. [0003]).

Claim 19:
 Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 1.
Radhakrishnan Lakshmi, Chiu, Brown, and Geris do not explicitly teach comprising 
provide a user interface for selecting which ones of the plurality of applications are available to ones of the users having access to a particular space of the plurality of spaces.  

provide a user interface (i.e. Fig. 2, a workspace display list (or workspace navigation pane) 180; para. [0042]) for selecting which ones of the plurality of applications (i.e. which includes a control 182 corresponding to each one of the workspace displays 128 to which user 106 has access,; para. [0042]) are available to ones of the users having access to a particular space of the plurality of spaces (i.e. only workspace displays that are directly associated with the role of user 106 are displayed in the workspace navigation pane 180; para. [0042]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add provide a user interface for selecting which ones of a plurality of applications are available to ones of the users having access to a particular space of the plurality of spaces, Radhakrishnan Lakshmi-Chiu-Brown’s workspaces with provide a user interface for selecting which ones of a plurality of applications are available to ones of the users having access to a particular space of the plurality of spaces as taught by Burrows. One would have been motivated to combine Burrows and Radhakrishnan Lakshmi-Chiu-Brown, and would have had a reasonable expectation of success as the combination provides access to different types of data records (or entities), based on a given role (Burrows, para. [0003]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0272085 “Radhakrishnan Lakshmi”, in light of U.S. Patent Application Publication No. 20140379648 “Chiu“, in light of U.S. Patent Application Publication No. 2015/0363733 “Brown”, and further in light of U.S. Patent Application Publication No. 2014/0181222 “Geris”, as applied to claim 4 above, and further in light of U.S. Patent Application Publication No. 2018/0113891 “Jaskiewiez” , as previously rejected in Non-Final Rejection filed 7/28/2021
Claim 5:
Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 4.
Radhakrishnan Lakshmi, Chiu, Brown, and Geris do not explicitly teach
wherein the common purpose is a production website.  
However, Jaskiewiez teaches 
wherein the common purpose is a production website (i.e. website content is developed in a development environment and then published to a production environment; para. [0004]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the common purpose is a production website, Radhakrishnan Lakshmi-Chiu-Brown-Geris’ workspaces with wherein the common purpose is a production website as taught by Jaskiewiez. One would have been motivated to combine Jaskiewiez and Radhakrishnan Lakshmi-Chiu-Brown-Geris, and would have had a reasonable expectation of success so that the website system can distribute the content to a target audience (Jaskiewiez, para. [0004]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0272085 “Radhakrishnan Lakshmi”, in light of U.S. Patent Application Publication No. 20140379648 “Chiu“, in light of U.S. Patent Application Publication No. 2015/0363733 “Brown”, and further in light of U.S. Patent Application Publication No. 2014/0181222 “Geris”, as applied to claim 6 above, and further in light of U.S. Patent Application Publication No. 2014/0365511 “Burrows” and U.S. Patent Application Publication No. 2016/0283085 ”Beausoleil” , as previously rejected in Non-Final Rejection filed 7/28/2021
Claim 7:
 Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 6.
Radhakrishnan Lakshmi, Chiu, Brown, and Geris do not explicitly teach
wherein the plurality of teams comprise engineering, sales, executive, and marketing.  
	However Burrows teaches,
Burrows further teaches 
wherein the plurality of teams comprise, sales (i.e. a sales management role; para. [0090]) and executive (i.e. an administrator's role in business system 100; para. [0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the plurality of teams comprises sales and executive, Radhakrishnan Lakshmi-Chiu-Brown’s workspaces with 

Radhakrishnan Lakshmi, Chiu, Brown, Geris, and Burrows do not explicitly teach 
wherein the plurality of teams comprise engineering and marketing.
	However, Beausoleil teaches 
wherein the plurality of teams comprise engineering and marketing (i.e. the user of WS GUI 300 may be a member of multiple workspaces 304 (e.g., Engineering, Marketing, Social, etc.) para. [0114]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the plurality of teams comprise engineering and marketing, Radhakrishnan Lakshmi-Chiu-Brown-Burrows’s workspaces with wherein the plurality of teams comprise engineering and marketing as taught by Beausoleil. One would have been motivated to combine Beausoleil and Radhakrishnan Lakshmi-Chiu-Brown-Burrows, and would have had a reasonable expectation of success in order to keep track of documents, media items, and other content items that are necessary for performing work or that are the result of work (Beausoleil, para. [0003]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0272085 “Radhakrishnan Lakshmi”, in light of U.S. Patent Application Publication No. 20140379648 “Chiu“, in light of U.S. Patent Application Publication No. 2015/0363733 “Brown”, in light of U.S. Patent Application Publication No. 2014/0181222 “Geris”, and further in light of U.S. Patent Application Publication No. 2014/0365511 “Burrows”, as applied to claim 11 above, and further in light of U.S. Patent Application Publication No.  2017/0346862 A1 “Hanhirova”, as previously rejected in Non-Final Rejection filed 7/28/2021
Claim 12:
Radhakrishnan Lakshmi, Chiu, Brown, Geris, and Burrows teach the computer-implemented method of Claim 11.
Radhakrishnan Lakshmi, Chiu, Brown, Geris, and Burrows do not teach further comprising 
providing another user interface wherein access to particular ones of the plurality of spaces can be designated as read-only for one or more of the users.  
However, Hanhirova teaches further comprising providing another user interface (i.e. users may have different levels of access rights in different workspaces; para. [0054]) wherein access to particular ones of the plurality of spaces can be designated as read-only for one or more of the users (i.e. a "read only" member may only have read access to the documents and data within the workspace; para. [0054]).  


Claim 13:
Radhakrishnan Lakshmi, Chiu, Brown, Geris, Burrows, and Hanhirova teach the computer-implemented method of Claim 12.
Hanhirova further teaches wherein access to other particular ones of the plurality of spaces (i.e. users may have different levels of access rights in different workspaces; para. [0052]) can be designated as full access for one or more of the users (i.e. an "editor" is typically authorized to generate new workspaces and to invite members to these workspaces he/she owns; para. [0052]) via the user interface (i.e. Administrator users may authorize editors for their role; para. [0052]).  

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0272085 “Radhakrishnan Lakshmi”, in light of U.S. Patent Application Publication No. 20140379648 “Chiu“, in light of U.S. Patent Application Publication No. 2015/0363733 “Brown”, and further in light of U.S. Patent Application Publication No. 2014/0181222 “Geris”, as applied to claim 1 above, and further in light of U.S. Patent Application Publication No. 2017/0346862 A1 “Hanhirova”, as previously rejected in Non-Final Rejection filed 7/28/2021
Claim 14:
Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 1.
Radhakrishnan Lakshmi, Chiu, Brown, and Geris do not explicitly teach
 wherein a particular ones of the plurality of spaces that the user can access is determined by selections from an administrator based on the user's roles or attributes for the user.  
However, Hanhirova teaches 
wherein a particular ones of the plurality of spaces (i.e. users may have different levels of access rights in different workspaces; para. [0052]) that the user can access is determined by selections from an administrator (i.e. Administrator users may authorize editors for their role; para. [0052]) based on the user's roles or attributes for the user (i.e. for each workspace, both information on the user identity and the user type (editor, read only etc.) is preferably stored. This enables the same user having different roles in different workspaces; para. [0057]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the particular ones of the plurality of spaces that the user can access is determined by selections from an administrator based on the user's roles or attributes for the user to Radhakrishnan Lakshmi-Chiu-Brown-Geros’ workspaces with wherein the particular ones of the plurality of spaces that the user can access is determined by selections from an administrator based on the user's roles or attributes for the user as taught by Hanhirova. One would have been motivated to combine Hanhirova and Radhakrishnan Lakshmi-Chiu-Brown-Geris, and would have had a reasonable expectation of success so that that security of the shared workspace and shared data therein can be ensured (Hanhirova, para. [0029]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0272085 “Radhakrishnan Lakshmi”, in light of U.S. Patent Application Publication No. 20140379648 “Chiu“, in light of U.S. Patent Application Publication No. 2015/0363733 “Brown”, and further in light of U.S. Patent Application Publication No. 2014/0181222 “Geris”, as applied to claim 1 above, and further in light of U.S. Patent Application Publication No. 2015/0269499 A1 “B”, as previously rejected in Non-Final Rejection filed 7/28/2021

Claim 15:

Radhakrishnan Lakshmi, Chiu, Brown, and Geris do not explicitly teach
wherein each of the plurality of spaces is independent, such that the saved objects unique to one of the spaces do not appear in any of the other ones of the plurality of spaces.  
However, B teaches 
wherein each of the plurality of spaces is independent (i.e. store documents in separate workspaces; para. [0007]), such that the saved objects (i.e. a document of a distinct data type; para. [0007]) unique to one of the spaces (i.e. tagging by the workspace module a group of users from the plurality of groups to one of the separate workspaces; para. [0007]) do not appear in any of the other ones of the plurality of spaces (i.e. such that one or more users belonging to the group are authorized to access the based upon the role and the access rights thereof; para. [0007]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein each of the plurality of spaces is independent, such that the saved objects unique to one of the spaces do not appear in any of the other ones of the plurality of spaces to Radhakrishnan Lakshmi-Chiu-Brown-Geris’ workspaces with wherein each of the plurality of spaces is independent, such that the saved objects unique to one of the spaces do not appear in any of the other ones of the plurality of spaces as taught by B. One would have been motivated to combine B and Radhakrishnan Lakshmi-Chiu-Brown-Geris, and would .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0272085 “Radhakrishnan Lakshmi”, in light of U.S. Patent Application Publication No. 20140379648 “Chiu“, in light of U.S. Patent Application Publication No. 2015/0363733 “Brown”, and further in light of U.S. Patent Application Publication No. 2014/0181222 “Geris”, as applied to claim 1 above, and further in light of U.S. Patent Application Publication No. 2013/0254699 “Bashir”, as previously rejected in Non-Final Rejection filed 7/28/2021

Claim 17:
 Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 1.
Radhakrishnan Lakshmi, Chiu, Brown, and Geris do not explicitly teach further providing 
a user interface for selectively deleting a first space of the plurality of spaces, wherein in response to the selectively deleting, cascading the deletion selection to all saved objects within the first space.  
However, Bashir teaches further providing 
a user interface (i.e. a menu with various options relating to the workspace that includes a delete option; para. [0092]) for selectively deleting a first space of the (i.e. delete a workspace 502; para. [0092]), wherein in response to the selectively deleting, cascading the deletion selection to all saved objects within the first space (i.e. deleting a workspace 502 may delete the workspace for all users and/or participants in the workspace; para. [0092]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add a user interface for selectively deleting a first space of the plurality of spaces, wherein in response to the selectively deleting, cascading the deletion selection to all saved objects within the first space to Radhakrishnan Lakshmi-Chiu-Brown-Geris’ workspaces with a user interface for selectively deleting a first space of the plurality of spaces, wherein in response to the selectively deleting, cascading the deletion selection to all saved objects within the first space as taught by Bashir. One would have been motivated to combine Bashir and Radhakrishnan Lakshmi-Chiu-Brown-Geris, and would have had a reasonable expectation of success in order to provide key and rights management as well as collaboration services in conjunction with cloud storage services (e.g., third-party services), thereby reducing the risk associated with storing enterprise content with such services (Bashir, para. [0006]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0272085 “Radhakrishnan Lakshmi”, in light of U.S. Patent Application Publication No. 20140379648 “Chiu“, in light of U.S. Patent Application Publication No. 2015/0363733 “Brown”, and further in light of U.S. Patent Application Publication No. 2014/0181222 “Geris”, as applied to claim 2 above, and further in light of U.S. Patent Application Publication No. 2014/0082093 “Savage”, as previously rejected in Non-Final Rejection filed 7/28/2021

Claim 18:
Radhakrishnan Lakshmi, Chiu, Brown, and Geris teach the computer-implemented method of Claim 2.
Radhakrishnan Lakshmi, Chiu, Brown, and Geris do not explicitly teach 
wherein settings from the default space are automatically copied to a new space in response to the new space being created by the user or an administrator.  
However, Savage teaches 
wherein settings from the default space (i.e. default settings per workspace; para. [0097]) are automatically copied to a new space (i.e. Permissions for the workspace can be configured by a creator or administrative user of the workspace; para. [0062]) in response to the new space being created by the user or an administrator (i.e. A user may set the predetermined settings or default settings per workspace 932, and/or per folder 934 (or storage container) the predetermined settings 930 can be set by creators, administrators, editors, etc; para. [0097]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein settings from the default space are automatically copied to a new space in response to the new space being created by the user or an administrator to Radhakrishnan Lakshmi-Chiu-Brown-Geris’ .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171